495 S.E.2d 278 (1998)
269 Ga. 74
WHITE
v.
The STATE.
No. S98A0055.
Supreme Court of Georgia.
February 9, 1998.
*279 Steven E. Phillips, Atlanta, for Eugene A. White.
James Jayson Phillips, Asst. Atty. Gen., Paula K. Smith, Senior Asst. Atty. Gen., Department of Law, Juliette W. Scales, Asst. Dist. Atty., Atlanta, for the State.
HUNSTEIN, Justice.
Eugene A. White was convicted and sentenced to two consecutive life sentences for the murder and armed robbery of Marion Roberts at the Inman Park MARTA station in Atlanta. He appeals from the denial of his motion for new trial.[1]
1. Evidence was adduced that thirty minutes after appellant and a companion unsuccessfully drew guns on a man at a nearby bakery and attempted to steal a bakery van, appellant and a companion approached Marion Roberts, who was sitting in his car in the MARTA parking lot waiting for his wife. Appellant pulled a weapon and demanded Roberts' car; when Roberts refused, appellant shot Roberts six times, causing his death. The companion fled in Roberts' car. Appellant ran from the scene and subsequently admitted in front of several witnesses that he had just shot a man. Appellant testified that he was with a group of young men the day in issue, but that he left the group at the bakery and was not at the MARTA station at the time of the crimes against Roberts.
The evidence was sufficient to authorize a rational trier of fact to find appellant guilty of murder and armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
2. Even assuming, arguendo, that the trial court erred by admitting as a similar transaction evidence the fact that shots were fired into Janice Miller's home five days before the crimes in issue, in that the State failed by a preponderance of the evidence to prove that appellant was the perpetrator of this independent offense, we nevertheless conclude based on the overwhelming evidence of appellant's guilt that it is highly probable the error did not contribute to the judgment and we find beyond a reasonable doubt that the error, if any, was harmless. Johnson v. State, 238 Ga. 59, 61, 230 S.E.2d 869 (1976).
3. We have carefully reviewed appellant's remaining enumerations and find no reversible error in the trial court's rulings regarding the admission of three other instances of similar transaction evidence or of a photograph of one of the similar transaction victims.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The charged crimes occurred on March 1, 1990. White, along with Rodricus Glover, Aubrey Connell Jackson, Juwan Robinson and Gilbert Stringer, was indicted on charges of murder, felony murder (based on any of six enumerated underlying felonies), and armed robbery on March 9, 1990 in Fulton County. He was tried alone and found guilty of murder and armed robbery on July 17, 1990, and was sentenced to two consecutive life sentences in orders filed August 2, 1990. His motion for new trial was filed August 16, 1990, amended September 10, 1996, and denied May 20, 1997. A notice of appeal was filed on June 17, 1997 and the appeal was docketed on September 23, 1997. White's appeal was submitted for decision without oral argument.